EXHIBIT 10.1

 

EXECUTION COPY

 

CONSENT, WAIVER AND AMENDMENT NO. 2

TO CREDIT AGREEMENT

 

This CONSENT, WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Waiver and
Amendment”), dated as of May 5, 2005, is made among Sabine Pass LNG, L.P., a
Delaware limited partnership (the “Borrower”), Société Générale, in its capacity
as administrative agent for the Lenders (the “Agent”), HSBC Bank USA, National
Association, in its capacity as collateral agent for the Lenders (the
“Collateral Agent”) and the Lenders party to the Credit Agreement (defined
below).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Agent and the Collateral Agent are party to a Credit
Agreement dated as of February 25, 2005 (as amended, modified and supplemented
and in effect from time to time, the “Credit Agreement”), pursuant to which the
lenders from time to time party thereto (the “Lenders”) have agreed to make
loans to the Borrower in an aggregate principal amount of $822,000,000;

 

WHEREAS, the Borrower desires to enter into an agreement substantially in the
form attached hereto as Exhibit A (the “Assumption Agreement”) for the
assumption and adoption of certain obligations under a Settlement and Purchase
Agreement dated June 14, 2001 (the “Settlement Agreement”) by and among Cheniere
Energy, Inc. (“Cheniere”), Cheniere FLNG, L.P. (formerly known as Cheniere LNG,
Inc. and before that CXY Corporation), Crest Investment Company, Crest Energy,
L.L.C. and Freeport LNG Terminal, LLC;

 

WHEREAS, the Borrower has requested that the Lenders (1) consent to the Borrower
entering into the Assumption Agreement, (ii) waive certain Events of Default
under the Credit Agreement in connection with the Settlement Agreement and
(iii) waive or amend certain provisions of the Credit Agreement, the Pledge
Agreement, the Security Agreement and the Collateral Agency Agreement to permit
the Assumption Agreement, each as more fully described in the waiver request
letter (the “Waiver Request Letter”) attached hereto as Exhibit B;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

Section 1. Definitions. Capitalized terms (including those used in the preamble
and the recitals above) not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the principles of
interpretation set forth therein shall apply herein.

 

Section 2. Consent and Waiver. Subject to the satisfaction of the conditions
precedent set forth in Section 8 hereof, the Agent, the Collateral Agent and the
Lenders hereby

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

-2-

 

(a) consent to the Borrower entering into the Assumption Agreement, (b) waive
any Defaults or Events of Default under the Credit Agreement arising directly as
a result of the existence of the Settlement Agreement or the execution and
delivery of the Assumption Agreement and (c) waive compliance with
(i) Section 8.24 of the Credit Agreement solely to the extent that it relates to
the Assumption Agreement, (ii) Section 8.30 of the Credit Agreement solely to
the extent necessary to permit the Borrower to enter into the Assumption
Agreement and (iii) the requirement of Section 8.21(c) of the Credit Agreement
to deliver Ancillary Documents other than (X) a legal opinion of counsel to
Cheniere, with respect to the due authorization, execution and delivery of the
Indemnification Agreement and its validity and enforceability and such other
matters as the Agent may reasonably request, (Y) evidence of the due
authorization of Cheniere to execute, deliver and perform the Indemnification
Agreement and (Z) evidence of the due authorization of the Borrower to execute,
deliver and perform the Assumption Agreement.

 

Section 3. Amendments of the Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 8 hereof, the Credit Agreement is
hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical locations:

 

(i) “Assumption Agreement” shall mean the agreement for the assumption and
adoption by the Pledgors, the Operator, the Borrower, Cheniere LNG, Inc.,
Cheniere LNG Terminals, Inc., Corpus Christi LNG-GP, Inc., Corpus Christi
LNG-LP, Inc., Corpus Christi LNG, L.P., Corpus Christi Interests, LLC., Creole
Trail LNG-GP, Inc., Creole Trail LNG, L.P., Cheniere Energy Shared Services,
Inc., Cheniere MGT Services, LLC, Corpus Christi LNG-LP, LLC, Creole Trail
LNG-LP, LLC, Cheniere FLNG-GP, LLC and Cheniere LNG-LP Interests, LLC of certain
obligations under the Settlement Agreement.”

 

(ii) “Indemnification Agreement” shall mean an indemnification agreement
substantially in the form of Exhibit A to the Assumption Agreement.

 

(iii) “Settlement Agreement” shall mean the Settlement and Purchase Agreement
dated as of June 14, 2001 among Cheniere Energy, Inc., Cheniere FLNG, L.P.,
Crest Energy L.L.C., Crest Investment Company and Freeport LNG Terminal LLC, as
modified by the letter agreement dated February 27, 2003.”

 

(b) The definition of “Restricted Payments” in Section 1.01 of the Credit
Agreement is amended by adding the following sentence immediately after the last
sentence thereof:

 

“Notwithstanding the foregoing, any payment made by the Borrower pursuant to the
Settlement Agreement shall constitute a Restricted Payment, except to the extent
that the funds utilized to effect any such payment shall have been provided by
Cheniere Energy, Inc.”

 

(c) The definition of “Material Project Documents” in Section 1.01 of the Credit
Agreement is amended by replacing “(i)” with “(j)” and inserting the phrase “(i)
the

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

-3-

 

Indemnification Agreement” immediately following the phrase “Noble Option
Agreement” in the fourth line thereof.

 

(d) The definition of “Other Project Documents” in Section 1.01 of the Credit
Agreement is amended by replacing “(b)” with “(c)” and inserting the phrase “(b)
the Assumption Agreement,” immediately following the term “Agreement” appearing
as the first term in the second line of the definition thereof.

 

(e) Section 9.01(c) of the Credit Agreement is amended by adding “or the
Indemnification Agreement” following the reference to “or any other Financing
Document” in the second line thereof.

 

Section 4. Waiver of the Pledge Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, the Agent, the Collateral
Agent and the Lenders hereby waive compliance with clause (d) of Article IV of
the Pledge Agreement, solely to the extent necessary to permit the Pledgors to
enter into the Assumption Agreement.

 

Section 5. Amendment of the Pledge Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, the Agent, the Collateral
Agent and the Lenders hereby consent to the amendment of Section 5.05(e) of
Article V of the Pledge Agreement to include the following provisions at the end
of the first sentence thereof:

 

“provided that, as a condition precedent to any such sale or transfer of all or
substantially all of the assets constituting the Project by the Collateral Agent
to any purchaser or transferee, such purchaser or transferee and Cheniere
Energy, Inc. shall (i) enter into an assumption agreement substantially in the
form of the Assumption Agreement unless, at the time of each such transfer,
Cheniere Energy, Inc. or any of its direct and indirect affiliates, joint
ventures, and subsidiaries that are involved in the LNG business have under
contract at one or more LNG facilities it retains, the right and obligation to
process and receive a tariff for processing at least one Bcf of gas per day, for
a period of at least five years following such transfer of assets and (ii) to
the extent any purchaser or transferee is required to enter into any such
assumption agreement, be assigned the benefits of the Indemnification
Agreement.”

 

Section 6. Amendment of the Security Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 8 hereof, the Agent, the
Collateral Agent and the Lenders hereby consent to the amendment of clause
6.01(d) of Article VI of the Security Agreement to include the following
provisions at the end of the first sentence thereof:

 

“provided that, as a condition precedent to any such sale or transfer of all or
substantially all of the assets constituting the Project by the Collateral Agent
to any purchaser or transferee, such purchaser or transferee and Cheniere
Energy, Inc. shall (i) enter into an assumption agreement substantially in the
form of the Assumption Agreement unless, at the time of each such transfer,
Cheniere Energy, Inc. or any of its direct and indirect affiliates, joint
ventures, and subsidiaries that are involved in the LNG business have under
contract at one or

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

-4-

 

more LNG facilities it retains, the right and obligation to process and receive
a tariff for processing at least one Bcf of gas per day, for a period of at
least five years following such transfer of assets and (ii) to the extent any
purchaser or transferee is required to enter into any such assumption agreement,
be assigned the benefits of the Indemnification Agreement.”

 

Section 7. Amendment of the Collateral Agency Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 8 hereof, the
Agent, the Collateral Agent and the Lenders hereby consent to the amendment of
Section 4.02 of the Collateral Agency Agreement to include the following phrase
“and obligations under the Assumption Agreement (other than Restricted Payments)
to the extent that funds have been deposited by Cheniere Energy, Inc. to the
Revenue Account for the purpose of paying such obligations” after the words
“Operation and Maintenance Expenses” in clause (1) of each of subsections
(b) and (c) of such Section 4.02.

 

Section 8. Conditions Precedent. This Waiver and Amendment shall become
effective on the date on which the Agent has received (a) counterparts of this
Waiver and Amendment duly executed and delivered by each of the Borrower, the
Agent, the Collateral Agent and the Majority Lenders, (b) the documents
specified in Section 2(c)(iii)(X), (Y) and (Z) hereof, (c) the Assumption
Agreement duly executed and delivered by the parties thereto and (d) the
Indemnification Agreement duly executed and delivered by Cheniere Energy, Inc.

 

Section 9. Miscellaneous.

 

(a) Limited Waiver.

 

(i) Except as expressly consented to, amended or waived hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and the other Financing Documents shall remain unchanged
and unwaived and shall continue to be and shall remain in full force and effect
in accordance with their respective terms.

 

(ii) The consent, waivers and amendments set forth herein shall be limited
precisely as provided for herein to the provisions expressly consented to,
waived or amended herein and shall not be deemed to be a waiver of any right,
power or remedy of any Lender, the Agent or the Collateral Agent under, or a
waiver of, consent to or modification of any other term or provision of the
Credit Agreement, any other Financing Document referred to therein or herein or
of any transaction or further or future action on the part of the Borrower which
would require the consent of the Lenders under the Credit Agreement or any of
the other Financing Documents.

 

(iii) Except as provided in Sections 2, 3, 4, 5, 6 and 7 hereof, nothing
contained in this Waiver and Amendment shall abrogate, prejudice, diminish or
otherwise affect any powers, rights, remedies or obligations of any Person
arising before the date of this Waiver and Amendment.

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

-5-

 

(b) Financing Document. This Waiver and Amendment shall be deemed to be a
Financing Document referred to in the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c) Counterparts; Integration; Effectiveness. This Waiver and Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any parties hereto may execute this
Waiver and Amendment by signing any such counterpart.

 

(d) Costs and Expenses. The Borrower agrees to pay and reimburse the Agent for
all its reasonable costs and out-of-pocket expenses (including, without
limitation, the reasonable fees and expenses of counsel to the Agent and the
Lenders) incurred in connection with the preparation and delivery of this Waiver
and Amendment and such other related documents.

 

(e) Governing Law. THIS WAIVER AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed and delivered as of the day and year first above written.

 

SABINE PASS LNG, L.P.,

   

as Borrower

By:

 

Sabine Pass LNG – GP, Inc.,

its General Partner

By:

 

/s/ Graham McArthur

   

Name:

 

Graham McArthur

   

Title:

 

Treasurer

Address for Notices:

717 Texas Avenue, Suite 3100

Houston, TX 77002

Attn: Treasurer

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

    as Agent

By:

  /s/ Robert J. Preminger     Name:   Robert J. Preminger     Title:   Director

Address for Notices:

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

    as Collateral Agent

By:

 

/s/ Deirdra N. Ross

   

Name:

 

Deirdra N. Ross

   

Title:

 

Assistant Vice President

Address for Notices:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

 

Consent, Waiver and Amendment No. 2



--------------------------------------------------------------------------------

Exhibit A

to Waiver and Amendment

 

Form of Assumption Agreement

(see attached)



--------------------------------------------------------------------------------

[FORM OF ASSUMPTION AGREEMENT]

 

April         , 2005

 

Cheniere Energy, Inc.

Cheniere FLNG, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

 

  Re: Assumption and Adoption of Obligations under Settlement and Purchase
Agreement

 

Ladies and Gentlemen:

 

This document (this “Assumption Agreement”) is executed and delivered pursuant
to and in accordance with Section 1.07 of the Settlement and Purchase Agreement,
dated as of June 14, 2001 (the “Crest Settlement Agreement”), by and among
Cheniere Energy, Inc., a Delaware corporation (“Cheniere”), Cheniere FLNG, L.P.,
a Delaware limited partnership (formerly Cheniere LNG, Inc. and before that CXY
Corporation) (“CXY”), Crest Energy, L.L.C., a Texas limited liability company,
Crest Investment Company, a Texas corporation, and Freeport LNG Terminal, LLC, a
Delaware limited liability company.

 

For good and valuable consideration, including but not limited to the
Indemnification Agreement in the form attached hereto as Exhibit A executed by
Cheniere and dated as of even date herewith, the receipt and sufficiency of
which being hereby acknowledged by each of the entities that now or at any time
hereafter executes and delivers a counterpart hereof (“Assuming Entities”), and
pursuant to and in accordance with Section 1.07 of the Crest Settlement
Agreement, each of the undersigned entities hereby, jointly and severally,
assumes and adopts the obligations of Cheniere and CXY (as CXY is defined under
the Crest Settlement Agreement) under the Crest Settlement Agreement. Such
assumption and adoption by each of the respective Assuming Entities is effective
upon the execution and delivery hereof by or on behalf of such Assuming Entity,
regardless of whether or when any other Assuming Entity executes and delivers a
counterpart hereof.

 

Each of the Assuming Entities represents and warrants that as of the date hereof
it is in compliance with the provisions of the Crest Settlement Agreement except
for any non-compliance which could not reasonably be expected to have a material
adverse effect on such Assuming Entity and, to each of the Assuming Entities’
knowledge, no default thereunder has occurred or is continuing.

 

This Assumption Agreement shall become effective on the date on which the Agent
has received the Indemnification Agreement duly executed and delivered by
Cheniere.



--------------------------------------------------------------------------------

This Assumption Agreement is governed by, and shall be construed in accordance
with, the law of the state of New York.

 

Sincerely,

 

CHENIERE LNG, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CHENIERE LNG TERMINALS, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CORPUS CHRISTI LNG-GP, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CORPUS CHRISTI LNG, L.P.

By:

 

CORPUS CHRISTI LNG-GP, INC.,

   

its general partner

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CORPUS CHRISTI INTERESTS, LLC

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

SABINE PASS LNG-GP, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P.

By:

 

SABINE PASS LNG-GP, INC.,

   

its general partner

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CREOLE TRAIL LNG-GP, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CREOLE TRAIL LNG, L.P.

By:

 

CREOLE TRAIL LNG-GP, INC.,

   

its general partner

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CORPUS CHRISTI LNG-LP, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

  Chief Executive Officer & Chief Financial Officer

CHENIERE ENERGY SHARED SERVICES, INC.

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CHENIERE MGT SERVICES, LLC

By:

       

Name:

 

Don A. Turkleson

   

Title:

  Chief Executive Officer & Chief Financial Officer



--------------------------------------------------------------------------------

CHENIERE LNG O&M SERVICES, L.P.

By:

 

CHENIERE ENERGY SHARED

SERVICES, INC.,

   

its general partner

By:

       

Name:

 

Don A. Turkleson

   

Title:

 

Secretary

CHENIERE LNG-LP INTERESTS, LLC

By:

       

Name:

  Don A. Turkleson    

Title:

  Chief Executive Officer, Chief Financial Officer & Chairman of the Board

CORPUS CHRISTI LNG-LP, LLC

By:

       

Name:

  Don A. Turkleson    

Title:

  Chief Executive Officer, Chief Financial Officer & Chairman of the Board

SABINE PASS LNG-LP, LLC

By:

       

Name:

  Don A. Turkleson    

Title:

  Chief Executive Officer, Chief Financial Officer & Chairman of the Board

CREOLE TRAIL LNG-LP, LLC

By:

       

Name:

  Don A. Turkleson    

Title:

  Chief Executive Officer, Chief Financial Officer & Chairman of the Board

CHENIERE FLNG-GP, LLC

By:

       

Name:

  Don A. Turkleson    

Title:

  Secretary



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF INDEMNIFICATION AGREEMENT]

 

April         , 2005

 

To the Assuming Entities

party to the Assumption Agreement

(as defined below)

 

  Re: Indemnification Agreement in connection with the Assumption and Adoption
of Obligations under Settlement and Purchase Agreement dated as of even date
herewith (the “Assumption Agreement”; capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Assumption
Agreement.)

 

Ladies and Gentlemen;

 

For good and valuable consideration, including but not limited to the assumption
and adoption by the Assuming Entities of the obligations of Cheniere and CXY (as
CXY is defined under the Crest Settlement Agreement) under the Crest Settlement
Agreement, Cheniere hereby: (1) represents and warrants to each and all of the
Assuming Entities that Freeport LNG Development, L.P., a Delaware limited
partnership (“Freeport Partnership”), has assumed the “Royalty” (as defined in
the Crest Settlement Agreement) payment obligation contained in and pursuant to
Section 1.03(a) of the Crest Settlement Agreement for gas processed and produced
at the LNG receiving and regasification facility on the Quintana Island site in
or about Freeport, Texas (the “Freeport LNG Facility”), (2) agrees to indemnify
and hold harmless each Assuming Entity and any and all successors and assigns
thereof (including any purchaser or transferee from any Assuming Entity of
assets constituting all or substantially all of the assets of any LNG facility
that assumes and adopts the obligations of Cheniere and CXY under the Crest
Settlement Agreement) from and against any and all costs, claims, actions,
causes of action, demands, assessments, losses, liabilities, damages, judgments,
settlements, penalties, expenses or obligations of any kind (“Claims”) in any
manner arising out of or in connection with the assumption and adoption by such
Assuming Entity of the obligations of Cheniere and CXY under the Crest
Settlement Agreement, including but not limited to any Claims relating to any
Royalty amounts at any time not paid by Freeport Partnership and (3) represents
and warrants that Cheniere and CXY are in compliance in all material respect
with their obligations under the Crest Settlement Agreement and that no default
thereunder has occurred or is continuing.

 

It is the express intention of Cheniere and the Assuming Entities that each of
the Assuming Entities and any and all successors and assigns thereof (including
any purchaser or transferee from any Assuming Entity of assets constituting all
or substantially all of the assets of any LNG facility that assumes and adopts
the obligations of Cheniere and CXY under the Crest Settlement Agreement) shall
be indemnified and held harmless from and against all Claims as to which
indemnity is provided for hereunder notwithstanding that any such Claims arise
out of or result from the ordinary, strict, sole or contributory negligence of
such Assuming Entity and regardless of whether any other person is or is not
also negligent. Cheniere and the Assuming Entities agree that this and the
preceding sentence constitute a conspicuous notice.



--------------------------------------------------------------------------------

This Indemnification Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

CHENIERE ENERGY, INC.

By:

        Name:   Don A. Turkleson     Title:   Senior Vice President, Chief
Financial Officer and Secretary



--------------------------------------------------------------------------------

Exhibit B

to Waiver and Amendment

 

Waiver Request Letter

 

(see attached)



--------------------------------------------------------------------------------

LOGO [g34425image001.jpg]

 

April 11, 2005

 

Societe Generale

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

 

Re: Sabine Pass LNG, L.P. (“Sabine”)

 

Gentlemen:

 

In connection with the acquisition by Cheniere Energy, Inc. (“Cheniere”), of an
option to lease the Freeport LNG receiving terminal site in Freeport, Texas and
the contemporaneous settlement of litigation previously initiated by Cheniere,
Cheniere and its subsidiary CXY Corporation now known as Cheniere FLNG L.P.,
“CXY”) entered into a Settlement and Purchase Agreement dated as of June 14,
2001 (“Crest Settlement Agreement”) with Crest Energy L.L.C., Crest Investment
Company, (“Crest”), and Freeport LNG Terminal LLC,. The Crest Settlement
Agreement provides, among other things, for payment of a royalty to Crest
(“Crest Royalty”). The Crest Royalty obligation is by its terms expressly
subordinated to third party senior or project financing

 

Section 1.07 of the Crest Settlement Agreement requires Cheniere to cause its
affiliates, joint ventures and subsidiaries that are involved in the LNG
business, which would include Sabine, to assume and adopt the obligations of
Cheniere and CXY under the Crest Settlement Agreement. In addition,
Section 1.03(a) of the Crest Settlement Agreement requires that Cheniere and its
subsidiaries, which would include Sabine, cause the Crest Royalty obligation to
be binding on .transferees or purchasers of equity interests in, or assets
constituting all or substantially all of the assets of, any LNG facility.

 

Last month, Cheniere received communications from Crest’s legal counsel asking
that Cheniere confirm that it had satisfied the requirement of Section 1.07 of
the Crest Settlement Agreement. To avoid a potential dispute with Crest,
Cheniere proposes to proceed now to cause its affiliates, joint ventures and
subsidiaries that are involved in the LNG business, including Sabine and its
partners, to assume and adopt the obligations of Cheniere and CXY under the
Crest Settlement Agreement as contemplated under Section 1.07 of the Crest
Settlement Agreement. In this connection, Cheniere will indemnify each of its
subsidiaries, including Sabine, and their successors and assigns against any
claim, liability or obligation as a result of such assumption and adoption of
the Settlement Agreement obligations.

 

CHENIERE ENERGY, INC.

717 Texas Avenue, Suite 3100

   Ÿ    Houston, Texas 77002    Ÿ    (713) 659-1361    Ÿ    Fax (713) 659-5459



--------------------------------------------------------------------------------

Mr. Robert Preminger

April 11, 2005

Page Two

 

The Credit Agreement dated February 25, 2005 (the “Credit Agreement”) among
Sabine, Societe Generale as Agent, HSBC Bank USA, National Association as
Collateral Agent and the Lenders party thereto and the Security Documents (as
defined in the Credit Agreement) contain covenants and other provisions that may
need to be waived or amended in order for Sabine to enter into the proposed
assumption and adoption agreement. Because of this, Sabine requests a consent
and waiver under the Credit Agreement and the Security Documents expressly
permitting Sabine and its partners to enter into the proposed assumption and
adoption without the need for execution of Ancillary Documents (as defined in
the Credit Agreement) as well as modifications to the Security Documents so that
they comply with Section 1.03(a) of the Settlement Agreement.

 

Very truly yours,

 

Sabine Pass LNG, L.P

By:

   

Name:

 

Graham A. McArthur

Title:

 

Treasurer